Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Aspen Aerogels, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-198124 and 333-209995) on Form S-8 of Aspen Aerogels, Inc. of our reports dated March2, 2017, with respect to the consolidated balance sheets of Aspen Aerogels, Inc. as of December31, 2016 and 2015, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2016, and the related financial statement schedule, which reports appear in the December31, 2016 annual report on Form 10-K of Aspen Aerogels, Inc. /s/ KPMG LLP Boston, Massachusetts
